Citation Nr: 9930411	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-23 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for paraparesis of the 
lower extremities.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for loss of bladder 
function.

5.  Entitlement to an increased rating for a thoracic spine 
disability, currently evaluated as 60 percent disabling and 
evaluated as 20 percent disabling prior to June 1, 1984.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
RO, which denied service connection for paraparesis of the 
lower extremities, a right knee disability, a bilateral 
shoulder disability and loss of bladder function.  This 
matter also comes before the Board on appeal from an October 
1978 rating decision by the RO, which denied entitlement to 
an increased (greater than 20 percent) rating for the 
veteran's service-connected thoracic spine disability.  By 
rating decision dated in September 1984, the rating for the 
veteran's thoracic spine disability was increased from 20 
percent to 60 percent, effective June 1, 1984.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of service connection 
for paraparesis of the lower extremities, a right knee 
disability, and a bilateral shoulder disability has been 
obtained by the RO.

2.  The medical evidence of record shows that the veteran has 
paraparesis of the lower extremities that is etiologically 
related to his service-connected thoracic spine disability.

3.  The medical evidence of record shows that the veteran has 
a right knee disability and a bilateral shoulder disability 
that are etiologically related to his paraparesis of the 
lower extremities.

4.  The veteran is service connected for a thoracic spine 
disability.

5.  A September 1978 letter from the veteran's private 
physician notes a history of neurogenic bladder; a January 
1997 VA examination report notes a diagnosis of status post 
compression fracture of T9 with secondary lower thoracic 
canal stenosis with loss of the use of bladder function.


CONCLUSIONS OF LAW

1.  The veteran has paraparesis of the lower extremities, a 
right knee disability, and a bilateral shoulder disability 
that are proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310 (1999).

2.  The claim of entitlement to service connection for loss 
of bladder function is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1942 to April 
1946.  Service medical records note that the veteran 
sustained a compression fracture of the thoracic spine prior 
to service.  A June 1942 pre-enlistment examination report 
notes a diagnosis of compression of the 8th thoracic vertebra 
with slight scoliosis and slight kyphosis.  Service medical 
records note that the veteran's back was injured from falling 
debris in December 1944.  Diagnosis was arthritis of the 
thoracic spine.  Service medical records are negative for 
complaints or findings related to paraparesis of the lower 
extremities, loss of bladder function, a right knee 
disability, or a bilateral shoulder disability.

By rating decision dated in August 1946, the RO granted 
service connection for arthritis of the thoracic spine 
secondary to a compression fracture.

A September 1978 letter from Spiridon Kourlouris, M.D. (the 
veteran's private physician) notes that the veteran was seen 
in May 1978 with complaints of "neurogenic bladder" and 
weakness in both legs.  Upon examination, the veteran seemed 
to have some spasticity and awkwardness when he walked on a 
straight line.  Dr. Kourlouris noted that on further 
examination, no weakness was noted in the muscle groups of 
the lower extremities.  Knee jerks were 3+ on the right side 
and 4+ on the left side.  Ankle jerks were 1+ symmetrically.  
No Babinski was detected.  Dr. Kourlouris noted that he saw 
the veteran again in August 1978, at which time the veteran 
complained of occasional tingling in the back of his legs.  

September 1981 hospitalization records from Sibley Memorial 
Hospital note the veteran's history of progressively ataxic 
gait with a feeling of lower extremity weakness and 
difficulty in balancing.  Recent myelography revealed marked 
cervical stenosis.  The veteran was admitted for elective 
cervical decompressive laminectomy.

A hospitalization report from Sibley Memorial Hospital dated 
from November 1983 to December 1983 notes the veteran's 
history of a thoracic compression fracture during service and 
a cervical decompression laminectomy.  The veteran was noted 
to have a progressively spastic gait with scissoring and was 
admitted for elective myelography.  Impression included 
gibbous deformity of T9-T10 with spinal stenosis, spinal 
stenosis of L4-L5, and cervical spondylosis.

A February 1984 hospitalization report from Sibley Memorial 
Hospital notes the veteran's history of paraparesis that was 
unimproved by thoracic laminectomy for stenosis.  Recent 
myelography revealed mid-thoracic, approximately T9, gibbus 
with marked spinal cord compression.  A transthoracic partial 
corpectomy of the gibbus was performed with good 
decompression on the spinal cord.

A May 1984 letter from Bruce J. Ammerman, M.D. (the veteran's 
private physician) notes the veteran's history of thoracic 
compression fractures during service.  Dr. Ammerman stated 
that the veteran 

subsequently developed a long history of 
spastic paraparesis, initially treated by 
cervical decompression laminectomy, 
unfortunately with little benefit in 
1981.  The [veteran's] paraparesis 
worsened and on further evaluation it was 
felt that this may be due to thoracic 
spinal compression from the post 
traumatic gibbous formation due to his 
[inservice] injury.

In February 1984 [the veteran] underwent 
a transthoracic transpleural spinal cord 
decompression with improvement.  The 
[veteran's] paraparesis and spasticity 
has to some degree improved.

A July 1984 special VA orthopedic examination report notes 
the veteran's complaints of profound weakness in the lower 
extremities.  The veteran further complained that he was 
unable to walk without support.  The veteran reported that, 
in the late 1960s, he fell several times when running for a 
bus, and in the 1970s, he noticed that he would tire very 
easily on the golf course.  The veteran was in a wheelchair 
for the examination and could not maintain an upright, 
standing position.  Examination revealed bilateral Babinski.  
Knee jerks were +1 and ankle jerks were not elicited even 
with facilitation.  X-rays taken in April 1984 showed 
levoscoliosis of T8 and T9 with persistent compression of T8 
and T9, increased kyphosis and hypertrophic changes.  In 
addition, the veteran complained of occasional incontinence.  
He reported a history of prostatectomy in 1983 for urgency.  
Diagnoses included: status post thoracic decompression for 
progressive paresis of both lower extremities; persistent 
paresis with inability to maintain erect position without 
support; and severe limitation of gait secondary to weakness 
of Group XIV and Group XVII muscles.

An October 1990 treatment record from Sibley Memorial 
Hospital notes the veteran's complaints of urinary problems 
and mild progressive difficulty in walking.  The examiner 
discussed the possibility of bracing in the future, to try 
and protect the veteran's knees from giving out.  Diagnosis 
was myelopathy, secondary to trauma.  

August 1991 hospitalization reports from Sibley Memorial 
Hospital note the veteran's progressive difficulty emptying 
his bladder and recurrent urinary tract infections with a 
history of spinal stenosis.  It was noted that the veteran 
had previously undergone a transurethral resection of the 
prostate.  The veteran underwent a cystourethroscopy and 
transurethral resection of the prostate bladder neck.  
Diagnoses included recurrent urinary tract infection, 
neurogenic bladder, and bladder outlet obstruction.

August 1992 treatment records from Sibley Memorial Hospital 
note that the veteran recently fell, landing on his left 
elbow and tearing his left rotator cuff.  The veteran 
reported that he had fallen several times in the past.  The 
veteran further reported that weakness in the lower 
extremities necessitates the use of crutches.  Examination 
revealed lower body weakness due to spinal cord trauma and 
limited range of motion in the left shoulder.  The veteran 
underwent a left rotator cuff repair.

An October 1993 operative summary from Sibley Memorial 
Hospital notes the veteran's complaints of right shoulder 
pain and weakness since he fell on it in July 1992.  The 
veteran underwent a right rotator cuff repair.

February 1995 treatment records from Sibley Memorial Hospital 
note the veteran's history of bladder hyperreflexia and 
residual urine.  Cytoscopic evaluation had revealed a ball 
valve type of adenoma.  The veteran presented for 
transurethral resection of the prostate in order to 
facilitate bladder emptying and to decrease urinary 
frequency.  Diagnoses included adenocarcinoma of the prostate 
gland, urinary retention, history of benign prostatic 
hyperplasia, bladder hyperreflexia, and history of 
paraparesis.

An April 1996 surgery record from Sibley Memorial Hospital 
notes the veteran's complaints of mechanical right knee pain.  
The veteran underwent a right knee arthroscopy, partial 
medical and lateral meniscectomies, and chondroplasty.  
Diagnoses included internal derangement of the right knee, 
chondrocalcinosis of the right knee, and partial medial and 
lateral meniscal tears.

A January 1997 special VA orthopedic examination report notes 
the veteran's complaints of bilateral lower extremity 
weakness.  The veteran indicated that he uses a walker and a 
wheelchair.  The examination report also notes the veteran's 
complaints of an occasional "twinge" in his shoulders.  He 
stated that he fell in 1991, landing on his elbows and 
tearing both rotator cuffs.  He further stated that surgical 
repair was done on the rotator cuffs in 1992 and 1993.  
Examination of the shoulders revealed no swelling, 
deformities, or tenderness to palpation.  Range of motion for 
the right shoulder was flexion to 140 degrees, extension to 0 
degrees, abduction to 150 degrees, adduction to 0 degrees, 
external rotation to 90 degrees and internal rotation to 55 
degrees.  Range of motion for the left shoulder was flexion 
to 140 degrees, extension to 20 degrees, abduction to 130 
degrees, adduction to 0 degrees, external rotation to 70 
degrees and internal rotation to 60 degrees.  X-rays of the 
shoulders revealed mild degenerative osteoarthritis.  
Diagnoses included: compression fracture of the thoracic 
spine and subsequent lower extremity weakness; and bilateral 
rotator cuff injury and repair, unrelated to vertebral 
problems, with some residual loss of motion.

A January 1997 special VA spinal cord examination report 
notes the veteran's complaints of difficulty in walking.  The 
examination report also notes the veteran's history of a 
compression fracture at T9 and subsequent development of 
marked stenosis in the thoracic spine.  The examiner stated 
that 

[t]his is a fairly unusual area of the 
spine to develop a canal stenosis, and we 
must assume that bony overgrowth 
secondary to the [veteran's] T9 
compression fracture was a major factor 
in the development of this lower thoracic 
stenosis.  

The examiner noted that progressive weakness in the legs, 
spasticity, and an unsteady gait 

combine to lead to instability.  The 
[veteran] has had numerous falls, 
injuring his right knee.  He had 
subsequent surgery on the knee, and 
although the [veteran] admits he had some 
pain in the knee that predated the falls, 
that the arthritis in the right knee was 
very likely aggravated by the multiple 
falls, as is the case for the [veteran's] 
shoulder injuries which are to the 
rotator cuff which were also likely 
caused by a fall secondary to the 
[veteran's] spastic, unstable gait.

The veteran indicated that he could not walk more than 30 
feet and generally uses a wheelchair.  The examiner further 
noted that the veteran had a spastic bladder with urinary 
urgency and incontinence.  The veteran reportedly used an 
external catheter and at times diapers.   Examination 
revealed severe spastic paraparesis of the legs.  Muscle 
testing revealed that the iliopsoas muscles was 3+/5, the 
gluteus maximus was 3-1/2 out of 5, the quadriceps muscle was 
3-1/2 out of 5, and the hamstrings were 3/5.  There was only 
a trace of movement in the anterior tibial and peroneal 
muscles.  There was bilateral hyperreflexia in the legs with 
bilateral Babinski signs.  Vibratory sense was intact.  Gait 
was slow and spastic with scissoring.  The veteran needed to 
use a walker and needed to pull himself up to the erect 
position.  Diagnoses included: (1) status post compression 
fracture of T9 with secondary lower thoracic canal stenosis 
with severe spastic paraparesis with loss of the use of the 
legs below the knee and with loss of the use of bladder 
function (spastic); (2) traumatic arthritis of the right knee 
secondary to falls resulting from diagnosis (1); and (3) 
status post surgery and shoulder rotator cuff injuries 
secondary to falls resulting from diagnosis (1).

Analysis

Paraparesis of the Lower Extremities

The veteran contends that the RO erred when it failed to 
grant service connection for paraparesis of the lower 
extremities.  He claims that his paraparesis of the lower 
extremities is related to his service-connected thoracic 
spine disability.  His claim for service connection is well 
grounded, meaning it is plausible.  38 U.S.C.A. § 5107(a).  
The relevant evidence has been properly developed to the 
extent possible, and there is no further VA duty to assist 
the veteran with this claim.  Id.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty.  38 U.S.C.A. §§ 1110, 7104 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

In the case at hand, it has not been contended, nor does the 
evidence show, that paraparesis of the lower extremities was 
incurred in or aggravated by service.  The evidence does 
show, however, that the veteran presently has paraparesis of 
the lower extremities that is claimed as being proximately 
due to or the result of the veteran's service-connected 
thoracic spine disability.  The Board finds the opinions of 
the veteran's private physicians and a VA examiner in 1997 to 
be highly probative and persuasive.  These physicians opined 
on several occasions that the veteran's thoracic spine 
disability contributed to the development of paraparesis of 
the lower extremities.  In summary, there is strong 
supportive evidence for the veteran's claim.

The supportive evidence in this case is not counterweighed by 
equally probative evidence holding the opposite opinion that 
the service-connected thoracic spine disability played 
absolutely no role in precipitating the veteran's paraparesis 
of the lower extremities.  In fact, it does not appear that 
any medical evidence has been obtained to refute the medical 
opinions presented by the veteran's private physicians and 
the VA examiner which clearly implicate his thoracic spine 
disability for his paraparesis of the lower extremities.  In 
the absence of medical evidence which is even more persuasive 
than that submitted by the veteran, it is clear that the 
evidence supports the veteran's claim for secondary service 
connection for paraparesis of the lower extremities.

Right Knee Disability and Bilateral Shoulder Disability

The veteran contends that the RO erred when it failed to 
grant service connection for a right knee disability and a 
bilateral shoulder disability.  The veteran further contends 
that he had fallen as a result of his paraparesis of the 
lower extremities, thereby injuring his right knee and 
shoulders.

As previously noted, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

As with the claim of for service connection for paraparesis 
of the lower extremities, the threshold question to be 
answered is whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As explained below, the 
Board finds that the veteran's claims for service connection 
for a right knee disability and a bilateral shoulder 
disability are well grounded.  The relevant evidence has been 
properly developed to the extent possible, and there is no 
further VA duty to assist the veteran with these claims.  
38 U.S.C.A. § 5107 (West 1991).

As noted above, the veteran is entitled to service connection 
for paraparesis of the lower extremities.  Several private 
treatment records note the veteran's complaints of falling 
secondary to weakness in the lower extremities.  Private 
treatment records also note complaints of right knee and 
bilateral shoulder injuries following falls.  A January 1997 
VA examination report notes a VA examiner's opinion that the 
veteran experienced some pain in his right knee prior to his 
falls, his current right knee disability was "very likely 
aggravated by the multiple falls."  The VA examiner also 
opined that the veteran's bilateral shoulder disability was 
"also likely caused by a fall secondary to the [veteran's 
paraparesis]."  In summary, there is strong supportive 
evidence for the veteran's claims.  Resolving doubt in the 
veteran's favor, a grant of service connection for a right 
knee disability and a grant of service connection for a 
bilateral shoulder disability are therefore warranted.  
38 U.S.C.A. § 5107 (1999).


Loss of Bladder Function

The veteran contends that the RO erred when it failed to 
grant service connection for loss of bladder function.  He 
claims that his loss of bladder function is related to his 
service-connected thoracic spine disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or " possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

As previously noted, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a)  
As explained below, the Board finds that the appellant's 
claim for service connection for loss of bladder function as 
secondary to his service-connected thoracic spine disability 
is well grounded.

The veteran is service connected for a thoracic spine 
disability.  A September 1978 letter from the veteran's 
private physician notes the veteran's history of "neurogenic 
bladder."  A January 1997 VA examination report notes a 
diagnosis of status post compression fracture of T9 with 
secondary lower thoracic canal stenosis with loss of the use 
of bladder function.  In view of this evidence, it may at 
least be said that the veteran has presented a plausible 
claim for service connection.  Accordingly, the Board 
concludes that the veteran's claim for service connection is 
well grounded.  Caluza, supra.  However, for the reasons set 
forth in the remand below, additional development is 
warranted in compliance with VA's duty to assist the veteran 
with this well-grounded claim.  38 U.S.C.A. § 5107(a) (1999).


ORDER

Entitlement to service connection for paraparesis of the 
lower extremities is granted.

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a bilateral shoulder 
disability is granted.

The claim of entitlement to service connection for loss of 
bladder function is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
loss of bladder function is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that exact nature of the veteran's loss of 
bladder function as secondary to his service-connected 
thoracic spine disability is unclear.  Treatment records have 
variously diagnosed the veteran's disability as neurogenic 
bladder, urinary retention, bladder hyperreflexia and loss of 
bladder function.  The veteran has also been shown to have 
undergone multiple transurethral resections of the prostate 
for bladder outlet obstruction.  The Board also notes that 
the duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  The 
veteran's treatment records should be compiled and associated 
with the claims folder; thereafter, he should be afforded a 
VA examination to determine the exact nature of any loss of 
bladder function secondary to his service-connected thoracic 
spine disability.

In addition, the Board notes that a claim of entitlement to 
an increased rating for a thoracic spine disability has been 
pending since 1978, as has been pointed out by the 
representative in an informal hearing presentation dated in 
March 1999.

The veteran submitted a claim for an increased (greater than 
20 percent) rating for his service-connected thoracic spine 
disability in September 1978.  By rating decision dated in 
October 1978, the RO denied entitlement to an increased 
rating.  A notice of disagreement was received from the 
veteran in April 1979.  A statement of the case was issued in 
May 1979.  A substantive appeal was received from the veteran 
in June 1979.  An additional examination was scheduled later 
in 1979, primarily in conjunction with a service connection 
claim; however, the RO took no action to forward the case to 
the Board for appellate review and the issue therefore remain 
pending.  A increased rating of 60 percent, effective in June 
1984, was granted by the RO in September 1984, but this 
obviously had nothing to do with the 1979 appeal.  

In reviewing the record, the Board notes that the most recent 
VA special orthopedic examination for the purpose of 
evaluating the veteran's service-connected thoracic spine 
disability were performed in August 1979.  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole-recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Clearly, an up-to-date VA examination is 
required in this case.

In addition, in reviewing the 1979 report of examination, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the United States Court of Veterans Appeals (Court) in the 
decision of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard it is noted that 38 C.F.R. § 4.40 requires that rating 
of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  The Court specifically pointed 
out that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether the back exhibits weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected thoracic spine disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  Although further delay is regrettable, an 
additional VA orthopedic examination is warranted to ensure a 
fully informed decision regarding the veteran's claim.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where he has 
received treatment for his service-
connected thoracic spine disability since 
1996and loss of bladder function since 
service..  After obtaining all necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all medical records concerning treatment 
of the veteran's service-connected 
thoracic spine disability and loss of 
bladder function, including any surgical 
records which may have been prepared..

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist in order to 
ascertain the nature and etiology of any 
current loss of bladder function shown to 
be present and the proper diagnosis 
thereof.  All indicated tests should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the examining physician who, after 
reviewing the records, should render an 
opinion for the record as to whether it 
is at least as likely as not that any 
current diagnosed loss of bladder 
function is attributable to the veteran's 
service-connected thoracic spine 
disability.  All findings and opinions 
should be reconciled with the evidence 
already of record and the examiner should 
provide the reasoning behind his/her 
opinions.  

3.  In addition, the veteran should 
undergo a special VA orthopedic 
examination for the purpose of 
determining the current severity of his 
service-connected thoracic spine 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examining physician.  All indicated 
tests and x-ray examinations should be 
accomplished.  The orthopedic examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran's thoracic 
exhibits pain with use should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.

4.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all questions be answered.

5.  Following the completion of all 
development the RO should review the 
veteran's claim of entitlement to service 
connection for loss of bladder function 
as secondary to the veteran's service-
connected thoracic spine disability in 
light of all evidence of record.  The RO 
should also review the veteran's claim of 
entitlement to an increased rating for a 
thoracic spine disability, currently 
evaluated as 60 percent disabling and 
evaluated as 20 percent disabling prior 
to June 1, 1984, in light of all evidence 
of record.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

